271 A.2d 472 (1970)
Raymond WILBUR et al.
v.
STATE.
No. 1192-M. P.
Supreme Court of Rhode Island.
December 15, 1970.
James Cardono, Public Defender, Moses Kando, Asst. Public Defender, Leo T. Connors, Providence, for petitioners.
Herbert F. DeSimone, Atty. Gen., Donald P. Ryan, Asst. Atty. Gen., for respondent.

ORDER
Petition for leave to file motion for new trial is granted and the papers herein are remanded to the Superior Court with direction that said court allow petitioner to file a motion for a new trial on the ground of newly discovered evidence and further that said court hear and pass upon this matter as fully as if such motion had been regularly filed. See Kogut v. Bemis, 72 R.I. 430, 52 A.2d 505.